Citation Nr: 1540834	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residuals of a germ cell tumor (seminoma) of the mediastinum, including surgical scar. 
 
2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from January to August 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in November 2012 for further development and consideration.  Subsequent to this remand, the RO granted service connection for heart and left shoulder conditions that were also on appeal.  Therefore, these issues have been resolved and are not before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The residuals of seminoma have been manifested by pulmonary impairment, with a Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO SB) of 67.8 percent predicted.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for seminoma of the mediastinum have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6819, 6844 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2007.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

The Board remanded the claim in November 2012 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the November 2012 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran is separately rated for a service-connected heart disability.  Symptomatology associated with his heart disability cannot be used in evaluating the Veteran's seminoma.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) citing Brady v. Brown, 4 Vet. App. 203 (1993); 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

Malignant neoplasms of the respiratory system are rated as 100 percent disabling while active.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If, as in this case, there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Diagnostic Code 6844 provides that residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 100 percent disability rating for findings that show FEV-1 less than 40 percent of predicted value; the ratio of FEV-1 to FEV-1/FVC less than 40 percent; DLCO SB less than 40-percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40 to 55 percent predicted; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  

A 30 percent disability rating is assigned for FEV-1 of 56 to 70-percent predicted; FEV- 1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65-percent predicted.  

A 10 percent disability rating is assigned for FEV-1 of 71 to 80 percent predicted; FEV- 1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted.

38 C.F.R. § 4.100.

Having carefully reviewed the evidence of record, the Board finds that a 10 percent evaluation is warranted. 

The Veteran's service treatment records reveal that he had persistent pain under his left shoulder in March 1977, a seminoma of the mediastinum was discovered, he underwent surgical removal in June 1977, and he underwent radiation therapy in June and July 1977.  He was granted service connection for the condition, and a  100 percent rating was assigned from separation from service in August 1977 to December 1980.  Then a zero percent rating was assigned.  There has been no recurrence of the seminoma since 1977.  In June 2007, the Veteran requested an increased rating for the disability.  

A VA male reproductive system examination conducted in February 2013 noted that the Veteran did not have any reproductive or kidney residuals due to the seminoma.  However, the examiner noted that a February 2011 computer axial tomography scan showed bilateral basilar nodular pleural thickening.  Pulmonary function tests (PFTs) revealed a FVC of 80.6 percent, a FEV-1 of 88.9 percent, a FEV-1/FVC of 103 percent and a DLCO (SB) of 67.8 percent.  

A June 2013 VA respiratory examination noted that the Veteran's mild restrictive pulmonary defect was due to the Veteran's prior seminoma surgery and radiation treatment.  The examiner also stated that the only residual of the seminoma was mild dyspnea on exertion without angina which was non-cardiac in origin.  The dyspnea limited the Veteran to walking 1.5 blocks or climbing 3 flights of stairs.  The examiner noted that the DLCO (SB) test result most accurately reflected        the Veteran's level of disability.  The examiner also noted that the Veteran's respiratory condition did not require oral or parenteral corticosteroids, use of inhaled medications, oral bronchodilators, or outpatient oxygen therapy.  The examiner opined that the Veteran's respiratory condition impacted his ability to work.  

The examiner noted that the seminoma surgical removal scar was not painful, unstable, and was less than 39 square centimeters (6 square inches) in size.  

Based on the foregoing, the Board finds that the weight of the evidence supports a grant of a 10 percent rating.  Specifically, a DLCO (SB) of 67.8 percent predicted required for a 10 percent evaluation under Diagnostic Code 6844 was found on the February 2013 VA examination.  However, a higher rating is not warranted as the FEV-1, FVC, and DLCO results do not meet the criteria for a higher rating.  

The Board acknowledges the Veteran's statements concerning his shortness of breath and fatigueability, as he is competent to report symptoms that are perceivable to him.  However, the Veteran is not competent to assign particular PFT findings   to his disability or to identify which results more accurately reflect the level of disability associated with his service-connected pulmonary residuals.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability. 

The Board has also considered whether a separate rating for the surgical scar is warranted.  However, the February 2013 VA examiner noted the scar was not painful or unstable, and the scar did not exceed a combined area of 39 square centimeters.  Accordingly, a separate rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, his symptoms of mild dyspnea and fatigability are also contemplated under the rating assigned for his heart disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board acknowledges that the claim for a TDIU has been remanded.  However, the remand is to permit the Veteran to provide information concerning his employment history, not for evidence pertaining to the level of severity of his conditions.  In any event, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration is not warranted and remand of the extraschedular aspect of the claim is not warranted.


ORDER

A 10 percent rating for seminoma of the mediastinum is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

With respect to the claim for a TDIU, the Board notes that the Veteran was asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant education and employment information.  The Veteran did not submit that application.  To properly assess the claim for a TDIU, the Veteran's education and work history must be considered, especially since the    VA examiners have suggest that certain types of employment are not precluded due  to his service-connected conditions.  Thus, on remand, the Veteran should again be asked to fully complete a VA Form 21-8940.  The Veteran is hereby advised that failure to complete and return this form could negatively impact his claim.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board further notes that as the decision above granted a compensable rating for the Veteran's seminoma, the AOJ should readjudicate the claim for a TDIU to take into consideration the additional level of disability.

Accordingly, the issue is REMANDED for the following:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask him to fully complete the form.

2.  If the Veteran provides the requisite employment information, conduct any additional development deemed necessary to prior employer(s).

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


